TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00021-CV



                                   Andria L. Craig, Appellant

                                                  v.

                                 Navaro Charles Craig, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 206,627-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On April 20, 2005, the clerk of this Court notified the parties that it appeared that this

Court lacks jurisdiction to consider the appeal. The clerk requested that appellant advise the Court

as to the status of the appeal. Appellant was informed that the appeal would be dismissed for want

of jurisdiction if no response was received within ten days. No response has been received.

Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: May 24, 2005